722 N.W.2d 893 (2006)
Thomas SKOWRONSKI, as Next Friend of Broderick Skowronski, Minor, Plaintiff-Appellant,
v.
MUNSON MEDICAL CENTER, Renee Jacobson, RN, Grand Traverse Obstetrics & Gynecology, PC, and Dr. Laura Danz, Defendants-Appellees.
Docket No. 130984. COA No. 257538.
Supreme Court of Michigan.
November 1, 2006.
On order of the Court, the application for leave to appeal the March 14, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we *894 are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.